Exhibit NEWS RELEASE Endeavour Silver Discovers Four New Zones of High Grade Silver-Gold Mineralization at Guanajuato Mines Project in Guanajuato State, Mexico, Drill Hole SJS-1 Intersects 374 gpt Silver and 3.14 gpt Gold Over 9.50 m Vancouver, Canada – September 8, 2008 - Endeavour Silver Corp. (EDR: TSX, EJD: DBFrankfurt and EXK: AMEX) announces that exploration drilling on its Bolanitos properties at the Guanajuato Mines project in Guanajuato State, Mexico has encountered four new zones of high grade silver-gold mineralization. The best results to date are in drill hole SJS-1, which intersected 374 grams per tonne silver and 3.14 gpt gold over 9.50 m (15.9 oz per ton silver equivalent over 31.2 feet), including 1147 gpt silver and 0.84 gpt gold over 1.90 m (34.8 opT silver equivalent over 6.2 ft). Bradford Cooke, Chairman and CEO, stated, “We are thrilled to see such positive initial drill results from the Bolanitos exploration drilling program. The Bolanitos vein system extends for several kilometres on Endeavour’s properties and the potential for additional high grade silver-gold discoveries appears to be very good.We now have two drills working around the clock at Bolanitos.” High grade silver-gold mineralization has been intersected in six drill holes on four separate veins to the south of Endeavour’s operating Bolanitos mine at Guanajuato, as follows: Bolanitos Drill Results Hole Vein From Core Length True Width Silver Gold (m) (m) (m) (g/t) (g/t) BUV-2 Santa Maria Vein 71.80 1.20 0.42 544 0.52 BUV-4 Santa Maria Vein 75.35 2.00 1.73 345 0.48 MV-1 Periquitas Vein 68.95 1.80 1.15 312 2.03 SJS-1 Unnamed Vein 184.95 1.00 0.57 661 0.07 Unnamed Vein 191.60 0.40 0.23 647 0.13 San José Vein Zone 197.45 1.90 0.84 1147 1.33 FW San José Vein 203.95 1.40 0.73 315 0.39 FW San José Vein 226.00 9.50 3.62 374 3.14 Including 229.05 0.60 0.21 1160 3.97 Including 234.45 0.60 0.39 917 15.6 BSV-1 FW Bolañitos Vein 201.20 2.65 2.03 126 1.36 BSV-2 FW Bolañitos Vein 252.05 3.45 2.27 178 0.48 Silver-Equivalents based on 55:1 Ag:Au ratio. Endeavour acquired the Guanajuato Mines project in May, 2007 and commenced systematic drilling of the numerous veins on the property late last year in order to boost the silver-gold resources and increase mine production to the Bolanitos plant.
